Citation Nr: 9905958	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran had active duty in the United States Merchant 
Marine Service for the purpose of establishing entitlement to 
VA benefits from September 3, 1943 to October 27, 1943, from 
February 16, 1944 to April 18, 1944, from June 12, 1944 to 
November 19, 1944, from December 21, 1944 to March 2, 1945, 
from April 5, 1945 to May 16, 1945, and from June 10, 1945 to 
January 7, 1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for bilateral hearing loss.  


FINDING OF FACT

There is no competent medical evidence of record showing a 
causal nexus between the veteran's current bilateral hearing 
loss and service, and no evidence of a continuity of 
symptomatology dating from service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred bilateral hearing loss 
as a result of an incident of acoustic trauma incurred 
secondary to exposure to artillery fire during service while 
he was serving in the Merchant Marine.  He contends that he 
is entitled to the presumptive benefits afforded for combat 
injuries pursuant to 38 U.S.C.A. § 1154(b).

Factual Background

The evidence of record shows that the veteran served as a 
seaman with the Merchant Marine during World War II on 
foreign voyages during the following periods:  from September 
3, 1943 to October 27, 1943 on the ship "Joseph E. Brown", 
from February 16, 1944 to April 18, 1944 on the "Cape 
Diamond", from June 12, 1944 to November 19, 1944 on the 
"S.S. R.F. Peckham", from December 21, 1944 to March 2, 
1945 on the "S.S. Benjamin Hawkins", from April 5, 1945 to 
May 16, 1945 on the "Cape Diamond", and from June 10, 1945 
to January 7, 1946 on the "Henry S. Foote".  There are no 
medical records pertaining to the veteran from any of the 
above periods of service.  

In March 1997, the veteran submitted a claim of entitlement 
to VA compensation benefits for hearing loss, which he 
reported was treated in 1942 or 1943 at the Staten Island 
Marine Hospital (United States Coast Guard).  In a statement 
dated in April 1997, the veteran stated that his hearing was 
damaged in approximately August 1943, when his ship, the 
"S.S. Joseph E. Brown" was off the coast of Italy.  He 
stated that during an air attack, he was assigned as a 
forward lookout in a space just below the ship's forward 
"gun tub".  He reported that when the gun was fired, the 
concussion knocked him to the floor, and he was rendered 
completely deaf for one week.  He stated that upon return to 
New York, he sought treatment for his hearing loss at the 
Staten Island Marine Hospital, but was informed that he did 
not qualify for treatment of hearing problems because of his 
status as a Merchant Marine seaman.  He then went to 
Manhattan, sought out a private audiologist, and with his own 
money, purchased a set of hearing aids.  He testified that he 
has worn hearing aids since that time.




In May 1997, the veteran was afforded a VA audiological 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
xx
50
60
80
80
LEFT
xx
50
45
55
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 in the left ear.  The 
examiner, Dr. H., did not identify any cause for the 
veteran's sensorineural hearing loss.

The RO sought and obtained records pertaining to the 
veteran's federal service from the Office of Personnel 
Management.  The records obtained did not refer to the 
veteran's period of employment/service as a Merchant Marine 
in the service of the United States government.

In February 1998, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  He testified to 
essentially the same facts regarding the episode in August 
1943, in which he lost his hearing for approximately one week 
after being exposed to the noise and concussion of a deck 
gun.  The veteran testified that there was no medical 
treatment available on ship, and that he reported the 
incident to the chief officer and continued his duties during 
the period in which he lost his hearing.  He testified that 
he sought treatment from the Staten Island Marine Hospital 
approximately four to five weeks later, but that he was told 
he was not eligible for care due to his being in the Merchant 
Marine.  He testified that he then sought private medical 
treatment in Manhattan, that the physician recommended 
hearing aids, and that he purchased them on his own.  He did 
not recall the name of the physician.

The veteran testified that after leaving employment in the 
Merchant Marine in 1952, he worked for several other 
employers, including Eastern Airlines.  Upon commencement of 
employment with Eastern, he had an audiological evaluation, 
but the results were normal because he was wearing his 
hearing aids.  He denied exposure to loud noises on the job 
after service.

In January 1998, the RO received confirmation from the 
National Personnel Records Center (NPRC) that there were no 
records pertaining to the veteran on file.

In December 1998, the veteran was afforded a personal hearing 
before this Board member at the RO in Atlanta.  The veteran's 
representative noted that the veteran contended that he 
should be entitled to the benefit of the doubt with respect 
to his claim of incurrence of bilateral hearing loss 
disability during service on the basis of it having occurred 
during combat with the enemy.  The veteran provided testimony 
as to essentially the same facts regarding the incident which 
he contends caused his hearing loss in 1943.  He clarified 
that he was not wearing any hearing protection at the time of 
the gun blast.  He testified that he lost all hearing for one 
week, that his hearing returned gradually, and that by the 
time he was evaluated by a civilian physician, he was able to 
hear if someone looked at him and shouted.  

The veteran testified that the physician who provided him 
with hearing aids in approximately October 1943 told him that 
his hearing loss was likely the result of the described 
acoustic trauma.  He also testified that Dr. H. of the VAMC 
also told him that his hearing loss was likely the result of 
his reported in-service acoustic trauma.  

The veteran testified that there was no accurate record-
keeping during the time he worked as a Merchant Marine 
because he worked for a private company under government 
contract, and that the companies were not required to 
maintain such records.  He testified that he did not keep 
records from the private audiologist who first evaluated his 
hearing, and that the man was elderly at the time, and that 
his records would not likely still be available.  He also 
testified that he did not maintain treatment records or 
receipts for hearing aids purchased in the years following 
the 1943 incident.

The veteran has submitted no further evidence relating to his 
claim for service connection for bilateral hearing loss 
disability.

Relevant law and regulations 

Service connection

In general, service connection may be established for 
disability resulting from disease or injury suffered in line 
of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  In cases in which sensorineural hearing 
loss is involved, service connection may be granted if 
permanent hearing loss appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991);  38 C.F.R. §§ 3.307, 3.309 (1998);  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).   See, in 
general, Hensley, 5 Vet. App. 155, 158.  The determination of 
whether a veteran has a disability based on hearing loss is 
governed by 38 C.F.R. § 3.385 (1998).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

Service connection may also be granted for hearing loss 
notwithstanding the lack of a diagnosis of hearing loss in 
service or within one year thereafter if the evidence 
demonstrates that there is a connection between military 
service and the disease. 38 C.F.R. § 3.303(d) (1997); Cosman 
v. Principi, 3 Vet. App. 505, 505 (1992). "If evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service. . . . "  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

The threshold question with regard to the veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(West 1991).  In order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A chronic disability in 
service can be shown by "either evidence contemporaneous 
with service or the presumption period or evidence that is 
post service or post presumption period."  Id.

Combat status

The Board further notes that  38 U.S.C.A. § 1154(b) (West 
1991) provides that, with respect to combat veterans, "The 
Secretary shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service- connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d). 

The United States Court of Veterans Appeals (Court) rendered 
a decision which further clarified the law and VA regulations 
pertaining to the use of lay statements in cases involving 
combat veterans.  Caluza, 7 Vet. App. 498 (1995).  The Court 
in Caluza emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA-disability- compensation claims" by allowing lay 
or other evidence to prove incurrence of a condition by 
combat.  7 Vet. App. at 507.  Accordingly, the " 'lay or 
other evidence' [will] be accepted as sufficient proof of 
service incurrence or aggravation unless there is 'clear and 
convincing evidence' that the disease or injury was not 
incurred or aggravated in service . . . . [citing Jensen v. 
Brown, 19 F.3d 1413, 1717 (Fed. Cir. 1994)]." 7 Vet. App. at 
508.

Section 1154(b), though, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996) (absence of competent medical evidence 
linking a claimed disorder to service rendered claim not well 
grounded).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids the combat veteran 
by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  An appellant must 
still generally establish that his claim is well grounded by 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Analysis

The current medical evidence establishes that a hearing 
disability presently exists.

The record indicates that the appellant served as a member of 
the U.S. Merchant Marine for a period during World War II.  
For the purposes of VA benefits, American Merchant Marine in 
Oceangoing Service during the period of December 7, 1941 to 
August 15, 1945, are included pursuant to 38 C.F.R. § 3.7 
(x)(15) (1998).  Thus, the appellant qualifies as a 
"veteran" for the period which he describes involving a 
voyage to the coast off of Italy.  Though the Board notes 
that the veteran identified August 1943 as the time of the 
claimed injury, the evidence of record does not show that he 
was at sea at that time.  Nevertheless, as the veteran has 
admitted that his memory is not perfect as to this matter, 
the Board will consider this discrepancy as inconsequential, 
and presume that the veteran is merely mistaken regarding the 
month of the voyage.

The veteran alleges that his current bilateral hearing loss 
is the result of his exposure to acoustic trauma associated 
with a combat experience.  At this time, there is no 
confirming evidence to show that the veteran was involved in 
combat.  With respect to combat veterans, incurrence or 
aggravation of a condition may be proven by satisfactory lay 
or other evidence of incurrence or aggravation, if such is 
consistent with the circumstances, conditions, or hardships 
of such service.  Due to an absence of any confirming 
evidence of record showing that the veteran was indeed 
involved in combat, the Board cannot find that the veteran 
incurred acoustic trauma in combat pursuant to 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).

Additionally, the Board notes that Section 1154(b) can be 
used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder.  Thus, 
even if the veteran's participation in combat could be 
confirmed, the veteran would still be required to establish 
that his claim is well-grounded by medical evidence tending 
to show a current disability and a nexus between that 
disability and those service events.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996); Gregory v. Brown, 8 Vet. App. 
563, 567 (1996). 

The veteran has not presented any medical evidence showing 
that his current bilateral hearing loss is related to 
service.  There is no medical evidence of record which dates 
to service, and the veteran has testified that records 
pertaining to his treatment by civilian physicians are not 
available.  The earliest evidence of record showing treatment 
for hearing loss is dated in May 1997, almost fifty-four 
years after the claimed in-service incident.

The veteran also testified that Dr. H., a VA physician who 
examined him informed him that his current hearing loss was 
related to his exposure to the loud explosion during service.  
However, there is no record of such an opinion in the 
veteran's VA examination report, which is signed by Dr. H.  
"[T]he connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Thus, the veteran's statement concerning what he was told by 
a physician provides no support for his claim, especially 
when the record shows that Dr. H. made no such notation in 
the record.  The veteran has not submitted further medial 
evidence supporting his contention that his bilateral hearing 
loss disability is related to service, nor identified any 
outstanding medical records which would support his claim. 

Furthermore, the record does not show that the veteran 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert in 
order for his claim that his hearing loss disability is 
related to service to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis, and therefore that evidence 
does not establish that the claim is plausible.  Grottveit v. 
Brown, 5 Vet. App 91, 93 (1993).  

The Board notes that in certain cases, an absence of medical 
evidence demonstrating a causal nexus between an in-service 
condition and a current disability may be remedied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Here, there is no 
evidence of record showing continuity of symptomatology.  In 
essence, the veteran has not produced any evidence whatsoever 
to show that he did indeed have hearing loss disability 
following his period of service as a veteran.  He has not met 
the threshold for application of Savage.  The Board finds 
that the veteran has not indicated that any such records are 
available which would demonstrate such a disability occurred 
during service.

The veteran has failed to present  not presented a well-
grounded claim for service connection.  Caluza, 7 Vet. App. 
498;  Savage, 10 Vet. App. at 495.  The benefit sought on 
appeal is accordingly denied.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss disability 
is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


